— Per Curiam :
The statute against excess of interest does not apply to transactions of this character. The specific sum averred in each affidavit of defense, to have been paid, was allowed and applied as a payment on the mortgage. The further averment of belief that, on a proper statement of accounts, it would appear in one case that the whole mortgage had been paid, and that the other was nearly, if not fully, paid, was, in each case, too general to give effect to the affidavit beyond the specific sums alleged to have been paid.
Judgment affirmed in each case.